DETAILED ACTION

This action is in response to the amendment and arguments filed on 6/16/2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2015/0380147) in view of Harada et al. (US 2013/0036759) and Kanda et al. (US 2016/0028274).
Regarding claim 1, Takano discloses a station building power supply (Figure 1) comprising:  a power converter (Figure 1:  20, 2) to convert DC power (Figure 1:  output of 3) to AC power (Figure 1:  output of 4); a casing (Figure 1:  20, 3, 4) housing the power converter (Paragraphs [0023]-[0024]); an AC system circuit (Figure 1:  output of 4) to supply the AC power output from the power converter to electrical apparatus (Figure 1:  5) outside the casing (Figure 1:  20, 3, 4). 	Takano does not disclose a filter circuit to apply a high-frequency current generated in the power converter from the AC system circuit to the casing wherein the power converter and the casing are grounded. 	Harada et al. discloses (see fig. 1-3) a filter circuit (23) to apply a high-frequency current generated in a power converter (34) from an AC system circuit (output from 34) 
Kanda et al. discloses that a power converter and a casing are grounded (Figure 1:  24; Paragraphs [0051]-[0052]).  	Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Kanda et al. because it provides a power supply capable of preventing leakage outside of the converter casing, thereby reducing the risk of damage to the AC load circuits. 
Regarding claim 5, Takano does not disclose a core disposed closer to the electrical apparatus than a point of contact between the AC system circuit and the filter circuit.
Kanda et al. discloses a core (Figure 1:  Tr1) disposed closer to the electrical apparatus (Figure 1:  W2; Paragraph [0040]) than a point of contact between the AC system (Figure 1:  L3a, L4a; Paragraph [0056]) circuit and the filter circuit (Figure 1:  45, 46; Paragraph [0056]).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Kanda et al. because it provides a power supply capable of providing AC power to loads from an alternative source with less conversion stages, thereby increasing efficiency.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2015/0380147) in view of Harada et al. (US 2013/0036759), Kanda et al. (US 2016/0028274) and Yasuda et al. (US Patent 9252594).
Regarding claim 2, Takano discloses that the AC system circuit is a three-wire power line (Figure 1:  output of 4).  	Takano does not disclose in the filter circuit, ends of three high-frequency capacitors on one side are connected by Y-connection, a neutral point is connected to the casing, and ends of the three high-frequency capacitors on the other side are connected to different wires of the three-wire power line from one another.
Kanda et al. discloses a neutral point (Paragraph [0052]:  “grounding electrode”) is connected to the casing (Figure 1:  24; Paragraphs [0051]-[0052]). 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Kanda et al. because it provides a power supply capable of preventing leakage outside of the converter casing, thereby reducing the risk of damage to the AC load circuits. 
Yasuda et al. discloses (see fig. 5B) in a filter circuit, ends of three high-frequency capacitors (Figure 5B:  40) on one side are connected by Y-connection (Figure 5B:  ground terminal), and ends of the three high-frequency capacitors on the other side are connected to different wires (Figure 5B:  26) of a three-wire power line from one another.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2015/0380147) in view of Harada et al. (US 2013/0036759), Kanda et al. (US 2016/0028274) and Long et al. (U.S. Patent No. 4,922,363).
Regarding claim 3, Takano does not disclose an electromagnetic contactor to open and close a path of the AC system circuit, the electromagnetic contactor being disposed closer to the power converter than a point of contact between the AC system circuit and the filter circuit.
Long et al. discloses (see fig. 3) an electromagnetic contactor (Figure 3:  26; Abstract; Col. 7 LL 46-56) to open and close a path of the AC system circuit, the electromagnetic contactor being disposed closer to the power converter (Figure 3:  42) than a point of contact between the AC system circuit (Figure 3:  nodes between 64/66/68 and “line fuses”) and the filter circuit (Figure 3:  64, 66, 68).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Long et al. because it provides a power supply capable of providing high-speed overcurrent protection for high AC current outputs without requiring significant operating power, thereby increasing safety while maintaining efficiency.
Regarding claim 4, Takano does not disclose an electromagnetic contactor to open and close a path of the AC system circuit, the electromagnetic contactor being 
Long et al. discloses (see fig. 3) an electromagnetic contactor (Figure 3:  “line fuses”) to open and close a path of the AC system circuit, the electromagnetic contactor being disposed closer to the electrical apparatus (Figure 3:  36) than a point of contact between the AC system circuit (Figure 3:  nodes between 64/66/68 and “line fuses”) and the filter circuit (Figure 3:  64, 66, 68).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Long et al. because it provides a power supply capable of providing overcurrent protection for high AC current outputs thereby increasing safety.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2015/0380147) in view of Harada et al. (US 2013/0036759), Kanda et al. (US 2016/0028274) and Applicant’s Admitted Prior Art (see Paragraph [0004]).
Regarding claim 6, Takano does not disclose a grounding terminal of a transformer that converts a voltage of AC power supplied from a commercial power source into a voltage that can be used in the electrical apparatus, and a grounding terminal of the casing are connected to a grounding electrode provided in a station building.
Kanda et al. discloses (see fig. 1) a grounding terminal (Figure 1:  E2) of a transformer (Figure 1:  Tr1) that converts a voltage of AC power supplied from a commercial power source (Figure 1:  140) into a voltage that can be used in the that is connected (through Figure 1:  31, PE3, 41, PE2, PE1) to a grounding electrode (Figure 1:  E1) provided in a station building (Figure 1:  “indoor area”) (Paragraph [0104]).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Kanda et al. because it provides a power supply capable of preventing leakage outside of the converter casing, thereby reducing the risk of damage to the AC load circuits. 
Applicant’s admitted prior art teaches a grounding terminal of the transformer connected to a grounding electrode provided in the station building (Paragraph [0004] entitled “Technical Problem”:  “In such a case [where each power converter and transformer device cannot be grounded individually], the grounding terminal of each device and a grounding electrode provided in the station building are connected by a grounding wire, and the grounding electrode is shared so that each device can be grounded.”).  
Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Applicant’s Admitted Prior Art because it provides a station building power supply having a transformer with a ground terminal connected to an indoor ground electrode, thereby increasing device suitability for additional installation environments. 
Regarding claim 7, Takano does not disclose wherein the electrical apparatus is provided in the station building, and a grounding terminal of the electrical apparatus and the grounding terminal of the casing are connected to the grounding electrode. 

Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Kanda et al. because it provides a power supply capable of preventing leakage outside of the converter casing, thereby reducing the risk of damage to the AC load circuits. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2015/0380147) in view of Harada et al. (US 2013/0036759), Kanda et al. (US 2016/0028274) and Raju et al. (U.S. Publication No. 2010/0014325).
Regarding claim 8, Takano does not disclose wherein some of diodes or switching elements constituting the power converter are formed with a wide bandgap semiconductor.
Raju et al. discloses that some of diodes or switching elements constituting the power converter are formed with a wide bandgap semiconductor (Paragraph [0055]).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Raju et al. because it provides a power converter capable of processing high voltage signals without damaging the switching elements. 
 the wide bandgap semiconductor is made of silicon carbide, gallium nitride, or diamond.
Raju et al. discloses that the wide bandgap semiconductor is made of silicon carbide, gallium nitride, or diamond (Paragraph [0055]).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the supply of Takano to include the features of Raju et al. because it provides a power converter capable of processing high voltage signals without damaging the switching elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838